UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05537 Nicholas Money Market Fund, Inc. (Exact name of registrant as specified in charter) 700 North Water Street Milwaukee, Wisconsin 53202 (Address of principle executive offices) Jeffrey T. May, Senior Vice President & Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of Fiscal year-end: 12/31/2012 Date of reporting period: 07/01/2011 - 06/30/2012 Item 1. Proxy Voting Record Account Name: Nicholas Money Market Fund, Inc. The Registrant did not hold any voting securities and accordingly did not vote any proxies during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Money Market Fund, Inc. By (Signature and Title) /s/ Albert O. Nicholas Albert O. Nicholas, Principal Executive Officer Date 08/26/2011
